Citation Nr: 9933840	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service-connection for a post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
July 1947, and from November 1949 to December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision which 
found that new and material evidence had not been submitted 
to reopen a previously denied claim of service connection for 
PTSD.  


FINDINGS OF FACT

1.  An RO rating decision of July 1991 denied service 
connection for an acquired psychiatric disorder, including 
PTSD.  The veteran was notified of this determination by 
written correspondence dated in August 1991; he did not 
initiate an appeal within one year of the date of the notice 
of denial.  

2.  The evidence received since the time of the July 1991 
denial is either duplicate photocopied records, or evidence 
which is essentially duplicative of information and evidence 
which was already of record and considered in July 1991; no 
new evidence is of record which is so significant by itself, 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  


CONCLUSIONS OF LAW 

1.  A July 1991 rating decision that denied service 
connection for a psychiatric disability, including PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.129, 
19.192 (1991).  

2.  New and material evidence has not been received since the 
July 1991 rating decision; the claim of service connection 
for PTSD is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision entered in July 1991, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran was notified of this determination in 
August 1991.  He did not initiate an appeal within one year, 
and the RO's decision consequently became final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. §§ 19.129, 19.192 (1991).  

The current petition to reopen the claim of service 
connection for PTSD may only be considered on the merits if 
"new and material" evidence has been submitted since the 
time of the July 1991 final adjudication.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board must now consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In claims to reopen, the Board conducts a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The Court has explained that "new evidence" 
is evidence that is not "merely cumulative" of other evidence 
of record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
Evidence is "material" when it bears directly or 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999).  Specifically, the pertinent law 
requires that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence of record at the time of the RO's July 1991 
disallowance included the following:  the veteran's two 
service discharge documents (DD Form 214's); his service 
medical records; post-service VA mental health records, 
including a January 1990 nurse's notation of an "initial 
diagnosis" of PTSD and depression, and a March 1991 VA 
record showing a diagnosis of PTSD; a May 1991 VA psychiatric 
consultation examination report (VAX) showing a diagnosis of 
chronic generalized anxiety disorder; and various statements 
of in-service PTSD stressor events, and assertions of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  

Evidence received since the time of the RO's July 1991 denial 
includes duplicate photocopies of both the January 1990 VA 
nurse's note and the March 1991 VA record signed by both a 
nurse and a physician.  More recently prepared VA treatment 
records have also been received, including VA out-patient 
treatment records dated from January 1996 to January 1998 
which show an assessment of PTSD, and VA stomach and nose 
examination reports, dated in May and July 1997, 
respectively, which include notation of a diagnosis of PTSD.  
The additional evidence also includes a VA PTSD examination 
report, dated in March 1998, which shows diagnoses of major 
depression, generalized anxiety disorder, and adjustment 
disorder.  

The Board finds that the duplicate January 1990 and March 
1991 VA treatment records do not represent new evidence.  
These submissions were merely copies of evidence previously 
of record.  See Morton v. Principi, 3 Vet.App. 508 (1992) 
(duplicative evidence does not serve to reopen a claim).  

The Board also finds that the other evidence received since 
the prior final denial is not new and material.  This 
evidence, when considered together with the evidence 
previously assembled in July 1991, cannot serve as a basis 
for reopening the veteran's previously denied claim because 
it fails to provide any information that was not already of 
record in 1991.  While most of the additional evidence is 
"new" in that it was not previously before the RO in July 
1991, this "new" evidence is not "material" because it 
provides essentially no information beyond what was already 
known in July 1991.  

The evidence of record in July 1991 included psychiatric 
assessments of PTSD.  The evidence of record since the July 
1991 denial tends to prove nothing more than was demonstrated 
previously.  While various clinicians have entertained 
assessments of PTSD as noted on periodic or non-psychiatric 
evaluation, this was also true in July 1991.  Similarly, the 
veteran's assertions that he developed PTSD as a result of 
his active military service in Korea are essentially 
duplicative of the contentions he had previously made and 
which were considered by the RO at the time of the rating 
action in July 1991.  Consequently, the newly received 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection.  See 38 C.F.R. § 3.156(a).  The petition to 
reopen a claim of service connection for PTSD is denied.  

A previously used test for adjudging materiality was recently 
struck down.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
It was determined that the only applicable definition of 
"material" was that found in 38 C.F.R. § 3.156(a) as 
explained above.  Id.  The Board recognizes that Hodge 
resulted in a change in the test used by the RO in this case.  
Importantly, however, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of reopening.  This is so because the RO 
specifically notified the veteran of the provisions of 38 
C.F.R. § 3.156 (a) in the October 1997 statement of the case 
and November 1998 supplemental statement of the case.  The 
veteran was placed on notice of the relevant regulatory 
standard and he has been given the opportunity to present 
evidence and argument with this standard in mind.  


ORDER

The petition to reopen a claim of entitlement to service 
connection for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

